Citation Nr: 1420048	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  05-33 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2007.  A transcript of that hearing is of record. 

This case was previously before the Board in December 2007, January 2010, and April 2012, at which time it was remanded for additional development.  

In July 2103, the Board requested a review of the claims file and an opinion by a Veterans Health Administration (VHA) medical expert.  In January 2014, the Board received a VHA medical expert opinion.  In February 2014, the Veteran and his representative were provided with a copy of the VHA opinion and were advised that the Veteran had 60 days to review it and submit additional evidence in connection with his claim.  In response, the Veteran's representative submitted written argument, dated in February 2014, which has been considered in this appeal.


FINDING OF FACT

The most probative evidence indicates that the Veteran's does not suffer from PTSD or other psychiatric disorder that is related to active service. 


CONCLUSION OF LAW

The criteria for establishing service connection an acquired psychiatric disorder, to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002& Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, in letters dated in October 2003, April 2004, and May 2006, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in April 2013.

Regarding the duty to assist, VA has obtained service personnel records, service treatment records (STRs), and post-service treatment records, and assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained a medical opinion, and afforded the appellant the opportunity to give testimony before the Board.  Additionally, the Board also notes that actions requested in the prior remands have been undertaken.  Indeed, additional stressor information, VA medical records, Social Security Administration (SSA) records, and examinations were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

The Veteran has been afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked. Here, the VLJ and the Veteran's representative asked specific questions directed at identifying in-service incidents and complaints related to the claimed disability, as well as the existence of relevant additional evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. As such, the Board finds that no further action pursuant to Bryant and 38 C.F.R. § 3.103(c)(2) is necessary. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

In this case, the Veteran claims entitlement to service connection for an acquired psychiatric disorder to include PTSD.  The Veteran has reported multiple stressors.  In an October 2004 response to a PTSD questionnaire, he stated that while he was in Vietnam from October 1968 to May 1969, he was stationed at Phu Bai with the 101st Airborne Battalion at Camp Eagle.  He reported that he was in a medical compound next to the 22nd Surgical Hospital that also had a body bag company that processed the dead.  He indicated that the 571st Medical Detail would bring in wounded and/or dead soldiers from the field from all parts of that region of Vietnam.  He stated that he was a radio operator and received their distress calls twenty-four hours a day.  The Veteran also indicated that when he was stationed at Phu Bai with the 571st Medical Detail, there were rocket attacks on his compound. 

The Veteran reported that he was later transferred to the 312th Evac Hospital and that he would receive distress calls, help in carrying the wounded from the helicopters, and help in carrying the dead in body bags.  He related that he would witness soldiers who were screaming with pain and who were missing limbs.  The Veteran further reported that there was a direct rocket attack on one of the hospital wards when he was with the 312th Evac Hospital, in June 1969.  He stated that a nurse he knew was killed in that attack.  

The Veteran claims service connection for PTSD based on alleged stressors in Vietnam.  His service personnel records indicate that he was not awarded decorations evidencing combat.  Such records reflect that the Veteran served in Vietnam from October 1968 to October 1969.  His occupational specialty was listed as a radio operator.  The service personnel records also show that during the Veteran's time in Vietnam, he served as a radio operator with the 571st Medical Detail, as a radio operator with the 312th Evac Hospital, as a clerk with the 312th Evac Hospital, and as a clerk with the 91st Evac Hospital.  His STRs do not show treatment for any psychiatric disorders.  In a July 1969 treatment note, the Veteran complained of depressive feelings related to a pending court-martial and expressed strong feelings of failure, indicating that he feels very responsible to his parents to succeed, and felt angry and guilty as a result.  The Veteran's December 1970 separation examination is negative for any psychiatric complaints or symptoms, and he specifically denied trouble sleeping, nightmares, depression, excessive worry, loss of memory or amnesia, nervous trouble of any sort, or any drug, narcotic or alcohol habit on his Report of Medical History at that time.  

Concerning the claim for service connection for PTSD, the Board finds that the preponderance of the competent, credible, and probative evidence is against the claim.  

The record does indicate that the Veteran has been treated for PTSD symptoms at times during the appeal period and that in a July 2003 VA outpatient report, the physician indicated the Veteran was a "bona fide PTSD Veteran."  Additional VA mental health treatment records note PTSD, including, but not limited to June 2008, December 2011, and March 2013 VA treatment records.  However, the Board notes that no assessment detailing how the Veteran met the diagnostic criteria for PTSD was contained in the VA outpatient records including PTSD as a diagnosis.

A VA PTSD/Psychiatric evaluation was conducted in November 1999 during which the Veteran provided a detailed history of his life, service time, stressors, etc.  At that time he was diagnosed with polysubstance dependence in early partial remission; rule out major depressive disorder, recurrent; and possible history of PTSD, largely resolved.  

In an October 2002 report, the clinician noted the Veteran was focused on providing detailed information about his experiences and subsequent PTSD symptoms, was difficult to redirect, and became angry when told to move forward during the evaluation.  In a December 2002 addendum, it was determined that the Veteran met the criteria to be admitted to a PTSD Residential Rehabilitation Program (RRP).  However, in a report from the RRP from June 2003 it was noted the Veteran was specifically admitted with a chronic PTSD diagnosis by history, rule out dysthymia, and diagnoses of polysubstance abuse and alcohol abuse.  A week later, when the report was written, the Veteran was not diagnosed with PTSD on discharge, but retained the other diagnoses of dysthymia, polysubstance abuse and alcohol abuse.  

During his stay at the RRP, the Veteran reported a history of being a radio operator in Vietnam with a medical brigade, saw many dead, dying, and wounded soldiers.  The Veteran, at that time, reported that he had depression, anxiety, and PTSD symptoms since Vietnam.  A week into his 12-week program, the Veteran voluntarily left the RRP.  The doctor noted that the Veteran often gave irrelevant and inappropriate feedback to his peers in meetings and that he frequently gave contradictory information in and out of groups and when socializing with his peers and staff members of the RRP.  In an addendum to the report, dated June 26, 2003, the doctor noted that the Veteran was not given a final diagnosis of PTSD upon discharge because of problems sharing trauma-related issues.  The doctor noted that the Veteran told "stories" without any emotional correlation, and that these stories were viewed as inconsistent by both the staff members and the Veteran's peers in the RRP.  He further concluded that the Veteran's presentation and long-standing interpersonal difficulties were consistent with a narcissistic personality disorder.

The Veteran underwent a VA examination in August 2009.  The examiner noted that the Veteran was "vague" regarding signs, symptoms, frequency, quality and duration of his endorsed symptomatology.  The Veteran reported that he did not have combat experience, but stated that as a radio operator he came in contact with severely wounded and dead soldiers, as well as the death of a nurse, who was also a friend.  After examination of the Veteran, the VA examiner gave an Axis I diagnosis of depressive disorder, not otherwise specified.  The examiner concluded that after examination and review of the claims folder, the Veteran did not fulfill the requirements for a diagnosis of PTSD under the criteria noted in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).  Specifically, the examiner stated that the while the Veteran had persistent symptoms of increased arousal, he did not meet the persistent re-experiencing of the traumatic event, nor the persistent avoidance portions of the DSM-IV criteria, and therefore, did not warrant a diagnosis of PTSD.

Another VA PTSD examination was conducted in September 2010.  The Veteran stated that his childhood was normal.  The examiner stated that the Veteran met the DSM-IV stressor criterion but he did not meet the DSM-IV criteria for a diagnosis of PTSD.  The diagnosis was major depression, recurrent; and borderline personality traits.  Subsequent VA treatment notes reveal diagnoses of PTSD, generalized anxiety disorder, major depression, depressive disorder not otherwise specified (NOS), history of polysubstance abuse in full remission, and history of alcohol dependence in partial remission.

A VA PTSD examination was conducted in April 2013.  After a review of the Veteran's claims file, the examiner stated the Veteran's symptoms do not meet the diagnostic criteria for a diagnosis of PTSD under DSM-IV.  The diagnosis was anxiety disorder, not otherwise specified (NOS), with prominent PTSD symptoms.  

In July 2103, the Board requested a review of the claims file and an opinion by a VHA psychiatrist.  The psychiatrist provided an opinion which was received in January 2014.  After a review of the Veteran's claims file and a recitation of the pertinent evidence, the VA psychiatrist stated that the Veteran is suffering from major depression, depression NOS, and dysthymia based on the current severity of the disorder.  The psychiatrist noted that the Veteran had also been diagnosed in the record with a variety of anxiety disorders in the record, including PTSD, generalized anxiety disorder, and anxiety disorder NOS with PTSD symptoms.  The psychiatrist stated that the most appropriate diagnosis from this category is anxiety disorder NOS.  The psychiatrist stated that in light of the inconsistencies in the Veteran's report of his family origin, education, military duties, and prior employment, his report of his history was not fully credible.  The psychiatrist noted that, in the Veteran's initial 2003 RRP admittance, PTSD was not diagnosed.  However, the Veteran, with one exception in May 2011, provided a more severe symptomatology picture after each VA denial.  The psychiatrist opined that in spite of the fact that the Veteran has been treated for PTSD, depression and anxiety, it is less likely than not than that the Veteran's psychiatric condition arose during service or are otherwise related to service.  

Upon review of the entire record, the Board finds the most probative evidence is against a finding that the Veteran suffers from PTSD.  Although VA treatment records have diagnosed this condition at times, the clinicians did not address the specific diagnostic criteria in the DSM-IV when arriving at that diagnosis.  Conversely, the multiple VA examinations conducted to determine whether the Veteran suffers from PTSD, resulted in conclusions that the Veteran does not meet the diagnostic criteria for that disorder.  The Board notes examinations both prior to and after the change to 38 C.F.R. § 3.304(f) resulted in conclusions from the examiners that the Veteran does not suffer from PTSD.  Further, the Veteran was hospitalized in 2003 in the PTSD RRP, yet was not diagnosed with PTSD at his discharge from the RRP.  The Board finds the opinions of the VA examiners who determined the Veteran did not suffer from PTSD following claims file review and who discussed DSM-IV criteria to be more probative than the diagnoses of PTSD rendered at various times in the VA treatment records.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Moreover, the Board is greatly concerned with the reliability and credibility of the information the Veteran has been reporting throughout the claims process.  While his statements concerning receiving distress calls and seeing wounded soldiers is consistent with his service, there are significant factors that cause the Board to question his veracity.  For example, he currently alleges he began abusing drugs 
and alcohol during service and that his psychiatric symptoms started in service, yet he denied such on his service separation examination.  During his VA psychiatric evaluation in November 1999, he stated that he suffered physical abuse as child, his brothers were in gangs, and his father abused his mother.  However, he has also variously described his childhood as "good" and having supportive parents.  In addition, he reports he was expelled from college due to drug and alcohol abuse prior to his ever serving in Vietnam.  On his 2013 VA examination he reported having a high school education and that he worked for his father's business in signs until 10 years ago.  However, his Social Security records note he has a bachelor's degree in industrial engineering and worked as an industrial engineer from 1983 to 1995, owned a restaurant from 1995 to 1998, and then worked as a case worker for a state agency from January 2000 to 2006.  He reported that he supervised 40 people as an industrial engineer and that his job was all mental and writing.  

Significantly, VA treatment records dated in October 2002, June 2003 and October 2006 raise concerns of secondary gain.  In October 2002, the clinician noted the Veteran was focused on providing detailed information about his experiences and subsequent PTSD symptoms, was difficult to redirect, and became angry when told to move forward during the evaluation.  In June 2003 it was noted that the Veteran "mostly told 'stories' without emotional correlation that were viewed as inconsistent by peers and staff members."  In October 2006 the clinician noted there were inconsistencies in the Veteran's account of military experience as well as past life experiences, and that there was a possibility of intentional confabulation or exaggeration.  The clinician stated that the role of secondary gain should be explored and that a diagnosis would not be given. 

Due to the multiple inconsistencies in the Veteran's reports and allegations during the entire course of this claim, the Board finds the Veteran is simply not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

In summary, the Board finds the preponderance of the competent, credible, and probative evidence is against a finding that the Veteran suffers from PTSD as a result of his military service.  

Turning to the question of whether service connection is warranted for a psychiatric disorder other than PTSD, the Board again finds that the preponderance of the evidence is against the claim.  The Board acknowledges that the April 2013 VA examiner diagnosed the Veteran with anxiety disorder NOS and opined that it was at least as likely as not the condition was caused by the claimed in-service events.  However, at this examination the Veteran reported a significantly different history than shown in the record, to include alleging only a high school education rather and providing inaccurate information about his past occupations.  Moreover, he alleged that he has been feeling depressed always since 1969 to the present.  As the Veteran's reports have been found to lack credibility, the Board finds the examiner's opinion concerning the link between the Veteran's current diagnosis and service is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

In the January 2014 VHA opinion, after a review of the Veteran's claims file and a detailed recitation of the pertinent evidence, the VA psychiatrist stated that the Veteran is suffering from major depression, depression NOS, and dysthymia based on the current severity of the disorder.  He noted that the Veteran had also been diagnosed with a variety of anxiety disorders, including PTSD, generalized anxiety disorder, and anxiety disorder NOS with PTSD symptoms.  The psychiatrist stated that the most appropriate diagnosis from this category is anxiety disorder NOS.  The psychiatrist opined that it is more likely as not that the Veteran's psychiatric condition is related to his substance abuse rather than service.  The psychiatrist noted that the Veteran reported depressive feelings in his STRs.  However, the Veteran related that to his upcoming court-martial, not to his experiences in Vietnam.  The psychiatrist stated that in light of the inconsistencies in the Veteran's report of his family origin, education, military duties, and prior employment, the Veteran's report of his history was not fully credible.  The psychiatrist also noted that the Veteran, with one exception in May 2011, provided a more severe symptomatology picture after each VA denial.

This opinion was provided following a thorough review of the claims file and included a detailed rationale for the conclusions reached.  Accordingly, the Board affords this opinion great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, this opinion is consistent with that of the May 2011 addendum opinion from a VA examination.  Specifically, in a May 2011 VA opinion, the same psychiatrist who performed the September 2010 VA examination opined that the Veteran's major depression is not related to or aggravated by his military service, nor did it arise during military service.  The examiner reasoned that there was "no evidence found" of major depression pre-military, active military, or post-military.  

To the extent that the Veteran himself believes that he currently meets the diagnostic criteria for PTSD or that his other diagnosed psychiatric disorders are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such a diagnosis.  In this regard, the diagnosis and etiology of mental disorders requires medical expertise to determine.  Accordingly, his opinion as to the proper diagnosis and etiology of his psychiatric disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the most probative medical evidence demonstrates that the Veteran does not meet the diagnostic criteria for PTSD, 
and that his other psychiatric disabilities are not related to service.  

Finally, personality disorders are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c) (2013).  Accordingly, to the extent the Veteran suffers from a personality disorder, service connection for such is not warranted.  Similarly, service connection for a disability deemed to be the result of abuse of alcohol or drugs may not be established as directly related to service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2013).

In summary, the preponderance of the competent, credible and probative evidence is against a finding that the Veteran suffers from PTSD or other psychiatric disorder as a result of service, and the claim for service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied. 



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


